Ben M. Saltzman, Director Arkansas Department of Health 4815 West Markham Little Rock, Arkansas  72205
Dear Dr. Saltzman:
This letter is in response to your request for an opinion regarding breath tests given on nonautomatic instruments prior to March 25, 1989 consistent with Act 533 of 1985.
Act 533 of 1985 establishes the requirement that breath tests for alcoholic content be made in a manner where the analysis is automatic.  The Act provides that breath analyses made with instruments that do not conform to the requirements are inadmissible in any criminal or civil proceeding.  The State Board of Health is authorized by the Act to adopt appropriate rules and regulations to enforce and carry out the intent and purposes thereof.  Section 3 of Act 533 of 1985, Ark. Stat. Ann. 75-1046.2, provides as follows:
   All law enforcement agencies which conduct blood alcohol testing shall be in full compliance with the provisions of this Act within four years after the effective date.  The effective date of the Act is June 28, 1985.
Therefore, the requirement that the law enforcement officers conduct the breath tests through automatic analysis would not be effective until June 28, 1985.
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Dan Kennett.